department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division number release date date date contact person identification_number contact number employer_identification_number form required to be filed tax years uil dear this is our final_determination that you do not qualify for exemption from federal_income_tax as an organization described in sec_501 c recently we sent you a letter in response to your application that proposed an adverse determination the letter explained the facts law and rationale and gave you days to file a protest since we did not receive a protest within the requisite days the proposed adverse determination is now final you must file federal_income_tax returns on the form and for the years listed above within days of this letter unless you request an extension of time to file file the returns in accordance with their instructions and do not send them to this office failure_to_file the returns timely may result in a penalty we will make this letter and our proposed adverse determination_letter available for public inspection under code sec_6110 after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions if you disagree with our proposed deletions follow the instructions in notice if you agree with our deletions you do not need to take any further action if you have any questions about this letter please contact the person whose name and telephone number are shown in the heading of this letter if you have any questions about your federal_income_tax status and responsibilities please contact irs customer service pincite-829-1040 or the irs customer service number for businesses the irs customer service number for people with hearing impairments is sincerely michael seto manager exempt_organizations technical enclosure notice redacted proposed adverse determination_letter redacted final adverse determination_letter department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division contact person identification_number contact number fax number employer_identification_number date date legend company dear we have considered your application_for recognition of exemption from federal_income_tax under sec_501 a based on the information you provided in your application and subsequent correspondence we have concluded that you do not qualify for exemption under code sec_501 the basis for our conclusion is set forth below facts you state that your mission will be accomplished by collecting donations and directing them to support charitable organizations and disaster recovery efforts you will perform your coordination activities by offering an integrated mobile business solution which links cell phones donation processing and marketing your technology is a text-based application process that allows donors to make contributions from their mobile device the application integrates texting software secure credit card processing and marketing solicitations to deliver a secure mobile donation process you state that you will primarily play the role of mass mobile donation coordinator you will partner with non-profit organizations wanting to utilize your capabilities in the mobile donation business donations made through you will be earmarked by donors to specific partners organizations with which you partner will be assigned a keyword specific to that organization to be used by donors when they use your text based donation services you will assist in the marketing for mobile donation processing collect donations on behalf of your partners distribute the donations to the partners and provide reconciliation and donation reports for your partners you provide your mobile donation services to organizations who apply for them through an application process you provide these services on a fee basis calculated in two ways you charge a monthly fee for_the_use_of your keyword and the donation reports that you create additionally you charge transaction fees for the various transactions you perform you charge six cents per text of donations for bank card processing of donations for a licensing fee on the use of the program and of the donations as a processing fee for you you have a management_contract and a license agreement with company the management agreement between you and company provides that it will perform management and oversight functions legal services accounting sales and operations company will also perform audit marketing and specialized consulting for you in exchange for these services you will pay company dollar_figure a month plus a technology fee on the amount of each transaction you perform for organizations seeking donations company also owns the software that you use in order to provide your mobile donation services the agreement between you and company provides the license for this software to you for free but you are paying a technology fee as part of your management_contract additionally you have no ownership or right to use the software providing the basis for your activity without license from company your board_of directors is made up of six individuals two of your directors are also directors at company another two of your directors are executives at companies with which company contracts to provide consulting services and the final two directors are unrelated to you or company other than as your director none of your directors are compensated in their roles as directors law sec_501 c provides that organizations may be exempted from tax if they are organized and operated exclusively for religious charitable scientific testing for public safety literary or educational_purposes and no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual sec_1_501_c_3_-1 provides that in order to be exempt under sec_501 of the code an organization must be both organized and operated exclusively for one or more of the exempt purposes specified in that section sec_1_501_c_3_-1 provides that an organization is not organized or operated exclusively for one or more exempt purposes unless it serves a public rather than a private interest to meet the requirement of this subsection the burden_of_proof is on the organization to show that it is not organized or operated for the benefit of private interests such as designated individuals the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests sec_1 c -1 e states that an organization may meet the requirements of sec_501 although it operates a trade_or_business as a substantial part of its activities if the operation of such trade_or_business is in furtherance of the organization's exempt_purpose or purposes and if the organization is not organized or operated for the primary purpose of carrying on an unrelated_trade_or_business as defined in sec_513 an organization operated primarily for an unrelated_trade_or_business is not exempt under c revrul_64_182 c b provides that corporation organized exclusively for charitable purposes derives its income principally from the rental of space in a large commercial office building which it owns maintains and operates the charitable purposes of the corporation are carried out by aiding other charitable organizations selected in the discretion of its governing body through contributions and grants to such organizations for charitable purposes the ruling holds that the corporation is deemed to meet the primary purpose test of sec_1 c -1 e of the regulations and to be entitled to exemption under sec_501 c of the code where it is shown to be carrying on through such contributions and grants a charitable program commensurate in scope with its financial resources revrul_67_149 c b holds that an organization formed for the purpose of providing financial assistance to several different types of organizations which are exempt under sec_501 c of the code is itself exempt under that section it carries on no operations other than to receive contributions and incidental investment_income and to make distributions of income to such exempt_organizations at periodic intervals the organization does not accumulate its investment_income revrul_68_489 1968_2_cb_210 holds that an organization will not jeopardize its exemption under sec_501 c of the code even though it distributes funds to nonexempt organizations provided it retains control and discretion over use of the funds for sec_501 c purposes in this ruling an organization exempt from federal_income_tax under sec_501 c distributed part of its funds to organizations not themselves exempt under sec_501 c the exempt_organization ensures use of the funds for sec_501 c purposes by limiting distributions to specific projects that are in furtherance of its own exempt purposes it retains control and discretion as to the use of the funds and maintains records establishing that the funds were used for sec_501 c purposes revrul_69_528 1969_2_cb_127 found that an organization regularly carrying on an investment service business that would be unrelated_trade_or_business if carried on by any of the exempt_organizations on whose behalf it operates is not exempt under sec_501 a this organization was free from the control of the participants and had the absolute and uncontrolled discretion in investment of the property sale of investments and reinvestment of the proceeds payment of taxes and liens distributions of income and principal or the addition of accumulated income to principal and dealing with the property and managing the funds as if it were absolute owner thereof revrul_71_529 c b states that a nonprofit organization that provides assistance in the management of participating colleges' and universities' endowment or investment funds for a charge substantially below cost qualifies for exemption under sec_501 c the organization was found to only provide services to those organizations that were controlling it and the services provided were found to be essential functions of the colleges and universities revrul_72_369 c b provides that an organization organized to provide managerial and consulting services to organizations exempt under c on a cost_basis is not itself an exempt_organization as there is no recognized charitable purpose in 326_us_279 the court determines that the presence of a single non-exempt purpose if substantial in nature will destroy the exemption regardless of the number or importance of truly exempt purposes 765_f2d_1387 91hcir aff'g 48_tcm_471 the tax_court found it unnecessary to consider the reasonableness of payments made by the applicant to a business owned by its officers the 9th circuit_court of appeals in affirming the tax court's decision stated the critical inquiry is not whether particular contractual payments to a related for-profit organization are reasonable or excessive but instead whether the entire enterprise is carried on in such a manner that the for-profit organization benefits substantially from the operation of the church 71_tc_1067 the tax_court held that compensation need not be unreasonable or exceed fair_market_value to be private benefit stating n or can we agree with petitioner that the critical inquiry is whether the payments made to international were reasonable or excessive regardless of whether the payments made by petitioner to international were excessive international and est inc benefited substantially from the operation of petitioner analysis providing commercial type services exclusively to exempt_organizations is not an exempt_purpose revrul_72_369 supra provides that an organization providing managerial_services to exempt_organizations on a cost_basis is not an exempt_purpose under sec_501 c additionally revrul_69_528 supra provides that an organization formed to provide investment services exclusively for exempt_organizations is not operated for an exempt_purpose in both of these rulings the taxpayer was not controlled by an organization that is otherwise exempt and it did not charge a rate substantially below cost cf revrul_71_529 supra exempting an organization that was entirely controlled by exempt universities and provided investment services exclusively to those organizations for a price substantially below cost here you are not controlled by any exempt_organization and you provide fundraising services for a fee to any exempt_organization that applies your fee is not substantially below your costs as you anticipate your service fee to be your primary source of revenue therefore you are not operated for an exempt_purpose your activities consist entirely of providing fundraising services to organizations unlike the organization in revrul_67_149 supra you do not retain complete control_over your funds when determining to whom those funds will be contributed your setup provides for funds to go to organizations of a donors choosing through you for which you will take a six percent cut on top of monthly fees owed by the organization using your services additionally you do not consider these funds to be your funds your fundraising services do not constitute the provision of grants to charities rather they are services that are bought by the charities similar to the investment services found in revrul_69_528 supra you are not formed for an exempt_purpose additionally you provide a substantial private benefit that is not permissible for exempt_organizations sec_1 c -1 d ii the presence of a single non-exempt purpose if substantial will remove an organization from exemption better business bureau u s pincite here you are founded by company and four of your six directors are related through their work with company also your sole activity is to use a product owned by company and licensed by you you have a management agreement with company whereby you pay company dollar_figure a month to run your operations and of all of the donations that go through your services in 71_tc_1067 the organization was denied exemption since its sole purpose was to offer the educational product of a for-profit organization and pay fees to that organization additionally in 765_f2d_1387 the organization was denied exemption since it operated exclusively to provide printing business to a company owned by the founders of the organization seeking exemption there the sole activity was the printing and publishing of religious material using the exclusive services of the founders printing company similar to both of these cases you are merely offering a service that exclusively uses the intellectual_property of your founder and you are paying that for-profit company monthly fees as well as a percentage of the funds that go through your service you are formed for the substantial private benefit of company therefore you are not exempt from taxes as an organization described in sec_501 c conclusion you are not operated exclusively for an exempt_purpose you provide a service for a fee and the fact that these services may be provided directly to tax exempt entities does not make such activity charitable you also are formed for the substantial private benefit of a for-profit entity in violation of the requirements of sec_501 c you are not exempt under sec_501 c you have the right to file a protest if you believe this determination is incorrect to protest you must submit a statement of your views and fully explain your reasoning you must submit the statement signed by one of your officers within days from the date of this letter we will consider your statement and decide if the information affects our determination your protest statement should be accompanied by the following declaration under penalties of perjury i declare that i have examined this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains all the relevant facts and such facts are true correct and complete you also have a right to request a conference to discuss your protest this request should be made when you file your protest statement an attorney certified_public_accountant or an individual enrolled to practice before the internal_revenue_service may represent you if you want representation during the conference procedures you must file a proper power_of_attorney form_2848 power_of_attorney and declaration of representative if you have not already done so for more information about representation see publication practice_before_the_irs and power_of_attorney all forms and publications mentioned in this letter can be found at www irs gov forms and publications if you do not file a protest within days you will not be able to file a suit for declaratory_judgment in court because the internal_revenue_service irs will consider the failure to protest as a failure to exhaust available administrative remedies code sec_7428 provides in part that a declaratory_judgment or decree shall not be issued in any proceeding unless the tax_court the united_states court of federal claims or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted all of the administrative remedies available to it within the irs if you do not intend to protest this determination you do not need to take any further action if we do not hear from you within days we will issue a final adverse determination_letter that letter will provide information about filing tax returns and other matters please send your protest statement form_2848 and any supporting documents to this address you may also fax your statement using the fax number shown in the heading of this letter if you fax your statement please call the person identified in the heading of this letter to confirm that he or she received your fax if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely michael seto manager exempt_organizations technical
